DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 13, 16-17, 20-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1, 3, 7, 13 are objected to because of the following informalities:    
Claim 1 recites “;and,”.  There should be a space between the semi-colon and ‘and’,
Claim 3 does not end in a period.
The status of claims 7 and 13, which have been amended in the reply filed 5/23/2022, are indicated as “Previously presented”.  The status of claims 7 and 13 are not properly indicated. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13, 16-17, 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a measure of reactant pressure in a fuel cell performance”.  This limitation renders the claim indefinite because it is unclear what is being measured (i.e., it is not clear whether “a measure of reactant pressure in a fuel cell performance” means a measure of reactant pressure).
The term “degradation of the fuel cells” in claim 1 is a relative term which renders the claim indefinite. The term “degradation of the fuel cells” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, it is unclear what would constitute a reduction in the degradation of fuel cells.
Claim 2 recites the limitation “the condition switches response”.  It is unclear what this limitation means.
Claim 3 recites the limitation “the mitigation”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “further comprising the plurality of connectors and the conditioning switches…”.  This limitation renders the claim indefinite because it is unclear whether the plurality of connectors and the conditioning switches recited in claim 5 are in addition (“further comprising…”) or referring to the plurality of connectors and conditioning switches recited in a prior claim.
Claim 5 recites the limitation “the plurality connectors”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “a plurality of fuel cells are arranged together in a stack”.  This limitation renders the claim indefinite because it is unclear whether the plurality of fuel cells recited in claim 7 are the same or different from the fuel cells recited in a prior claim.
Claim 7 recites the limitation “one or more of the plurality of fuel cells in the stack”.  This limitation renders the claim indefinite because it is unclear whether the limitation is referring to fuel cells recited in claim 7 or fuel cells recited in a prior claim which may or may not be different from the fuel cells recited in claim 7.
Claim 7 recites the limitation “the one or more conditioning switches”.  It is unclear which conditioning switches said limitation refers to.
Claim 8 recites the limitation “the fuel cell”.  It is unclear which fuel cell said limitation refers to.
Claim 9 recites the limitation “the selective actuation”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the last operation”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites “” and “”.  It is unclear whether these limitations are added, removed or added and then removed since they are indicated as being both underlined and strike-through.
Claim 17 recites the limitation “the fuel cell assembly of the assembly”.  It is unclear what the limitation refers to.
Claim 17 recites the limitation “the reactant flow rate or pressure”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation “the conditioning switch”.  It is unclear which conditioning switch said limitation refers to.
Claim 22 recites the limitation “the electrical connection”.  It is unclear which electrical connection said limitation refers to.
Claim 23 recites the limitation “the electrical connection”.  It is unclear which electrical connection said limitation refers to.
Further, dependent claims 2-11, 13, 16, 20-23 are rendered indefinite due to their dependency on any of the indefinite claims above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 16 recites the limitation “the measure of fuel cell performance comprises…”.  However, none of the claimed measure of fuel cell performances (i) through (iv) are a measure of reactant pressure as recited in claim 1 and, thus, fails to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        5/31/2022